DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Fig. 1-4) in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Palma et al. (2012/0059356) in view of Shipp et al. (6,958,069).

Di Palma further discloses wherein the capturing unit is configured such that an outer side of the capturing unit touches a wall of the blood vessel when the capturing unit is expanded (Fig. 7c and [0049-51]); wherein the capturing unit and the guide unit are sized such that the foreign substance guided toward the capturing unit is nodulized between the frame of the capturing unit and the wire members of the guide unit (Fig. 7c-d and [0049-52]); wherein the capturing unit comprises a portion configured to expand in a bowl shape extending from an end of the tube when the capturing unit is expanded (Fig. 7c and [0049-51]); wherein the frame comprising a plurality of frame portions (Fig. 7c where the frame can be divided into portions such as each portion is the segment formed by the wires that form the pointed triangle end in the distal end of 120 as seen in Fig. 7c), and wherein the capturing unit further comprises a sheet portion (the mesh covering the portions as described above and/or the encased with the permeable material as described [0050]) covering gaps between the frame portions (Fig. 7c and [0049-51]).

Di Palma teaches all the claimed limitations discussed above however, Di Palma does not disclose that the frame has protrusions on an inner side of the capturing unit. 
Shipp discloses a catheter for removing a foreign substance (abstract) having a capturing unit (200) comprising a frame (212) having protrusions (234) on an inner side of the capturing unit (Fig. 11 and Col. 8 Lines 25-32). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Di Palma with protrusions on the frame in view of the teachings of Shipp, in order to grip the foreign substance and supply dominance of the counter acting force to the extraction force rather than the friction of the tissue against inner surface the capturing unit (Col. 8 Lines 25-32). 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Palma et al. (2012/0059356) in view of Miyamoto et al. (2008/0033467).
Di Palma discloses a catheter for removing a foreign substance in a blood vessel (Abstract), the catheter comprising: a tube (5) configured to be inserted in the blood vessel (Fig. 7c); and a capturing unit (125, 120) configured to be radially expandable and to be guided into the blood vessel through the tube to capture the foreign substance in the blood vessel (Fig. 7c and [0049-51]), the capturing unit comprising a frame (122); and a guide unit (20) configured to guide a foreign substance (134) between the guide unit and the capturing unit toward the 
Di Palma further discloses wherein the capturing unit is configured such that an outer side of the capturing unit touches a wall of the blood vessel when the capturing unit is expanded (Fig. 7c and [0049-51]); wherein the capturing unit and the guide unit are sized such that the foreign substance guided toward the capturing unit is nodulized between the frame of the capturing unit and the wire members of the guide unit (Fig. 7c-d and [0049-52]); wherein the capturing unit comprises a portion configured to expand in a bowl shape extending from an end of the tube when the capturing unit is expanded (Fig. 7c and [0049-51]); wherein the frame comprising a plurality of frame portions (Fig. 7c where the frame can be divided into portions such as each portion is the segment formed by the wires that form the pointed triangle end in the distal end of 120 as seen in Fig. 7c), and wherein the capturing unit further comprises a sheet portion (the mesh covering the portions as described above and/or the encased with the permeable material as described [0050]) covering gaps between the frame portions (Fig. 7c and [0049-51]).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Di Palma teaches all the claimed limitations discussed above however, Di Palma does not disclose that the frame has protrusions on an inner side of the capturing unit. 

Miyamoto further discloses that the capturing unit can be with protrusions (100) (Fig. 39-40 and [0138]) or without protrusions (Fig. 24). Thus, Miyamoto discloses that these arrangements for the capturing unit is well known equivalents in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the capture unit of Di Palma to have protrusions, as taught by Miyamoto, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Di Palma with protrusions on the frame in view of the teachings of Miyamoto, in order to grip the foreign substance and crush the foreign body for removal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference are all in the same field and they all teach a capturing unit and a guide unit where the guide unit has different configurations such as a basket, forcep, needle, graspers, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771